Citation Nr: 1504427	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  07-34 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for nephrolithiasis.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus with calcaneal plantar fasciitis.

3.  Service connection for sinusitis.  

4.  Service connection for left hand condition.

5.  Service connection for right hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a rating decision in March 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for VA examinations to evaluate the claimed disorders on appeal, and the information in the claims file notes that he failed to report for  the scheduled examinations in April 2009.  The record reflects that notice of the scheduled examinations, as well as a subsequent supplemental statement of the case in August 2009, were sent to his address in Colorado and there is no indication that these were returned as undeliverable.  Records dated in 2010 reflect an address of record in California.  

However, at the November 2014 personal hearing, the Veteran testified that he never received notice of the scheduled examinations because he moved several times during the pendency of the appeal and the AOJ sent the correspondence to an in Colorado, when at the time he resided in California.  

Moreover, the Veteran indicated that he received treatment for the claimed disabilities on appeal at the VA clinic in Santa Maria, California, for a period of two years, and thereafter he has continued to be treated at the VA Hospital in Washington, D.C.    and at Fort Belvoir, Virginia.  With regard to the service-connected nephrolithiasis, he stated that he was on medication and diet regimens and was being monitored with urinalysis and blood work every two years for the condition.  Concerning the claim for an increased rating for sinusitis, he testified that he suffered from at least one bad sinus infection every year and occasionally sought treatment with antibiotics.  With regard to his feet, he reported having been recently evaluated at the VA for the disability and reported increased symptoms, to include increased pain and cramping.  He also endorsed calluses in both feet.  Finally, he complained that his hands were painful and he had diminished grip in both hands, along with muscular cramping.  

As these VA treatment records have not been associated with the claims file and as he is shown to be willing to appear for the requested examinations, the Board finds that remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, to specifically include records for treatment rendered at the VA Medical Centers in Washington, D.C.; Fort Belvoir, Virginia; and Santa Maria, California.  

2.  After obtaining any additional treatment records, schedule the Veteran for a VA foot examination to determine the current nature and severity of his service-connected bilateral pes planus with calcaneal plantar fasciitis.  The claims file must be reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings  must be reported in detail.  

3.  Schedule the Veteran for a VA kidney examination to determine the current severity of the service-connected nephrolithiasis.  The claims file must be reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

4.  Schedule the Veteran for a VA sinus examination to determine whether the Veteran suffers from any current sinus condition and if so, whether such condition is  related to service.  The claims file must be reviewed        by the examiner in conjunction with the examination.   Any indicated diagnostic tests and studies should be accomplished.  Following review of the claims file and examination of the Veteran, the examiner is requested to render an opinion as to whether the Veteran suffers from     a chronic sinus condition and if so, whether it is at least   as likely as not (50 percent probability or greater) the condition had its onset in service or is otherwise related    to the Veteran's period of service.  The examiner should explain the reasons for the opinion rendered.

5.  Schedule the Veteran for a VA hand examination to determine whether the Veteran suffers from any current right and left hand condition and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination. Any indicated diagnostic tests and studies should be accomplished.  If a right and/or left hand disability is found to be present, the examiner is requested to render  an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service.  The examiner should explain the reasons for the opinion rendered.

6.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

